 Case 19-12588-elf          Doc 60       Filed 04/16/21 Entered 04/16/21 15:53:12                    Desc Main
                                         Document      Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:    Hadia A Ahmed                                      Chapter 13
                                                             Bankruptcy No. 19-12588-elf
                         Debtor(s)

LoanCare, LLC, or its Successor or Assignee
                        Movant
               vs.

WILLIAM C. MILLER, Esq., Trustee
Hadia A Ahmed
                   Respondent(s)

                                      CERTIFICATION OF DEFAULT

         I, Lauren M. Moyer, attorney for LoanCare, LLC, or its Successor or Assignee, in accordance with

 Settlement Stipulation approved by the Court December 9, 2019 and attached hereto as Exhibit "A", hereby certify

 the following:

         1.       That Debtor, Hadia A Ahmed has failed to maintain payments as described in said Settlement

 Stipulation.

         2.       That a Notice of Default was served upon Debtor and Debtor's counsel by United States Mail, first

 class, postage prepaid, on March 30, 2021; a true and correct copy of such Notice is attached hereto, made a part

 hereof, and marked as Exhibit "B"

         3.       That ten (10) days have elapsed, and Debtor has failed to cure the delinquency.

         4.       That upon filing this Certification, in accordance with the Settlement Stipulation, an Order shall

 be entered granting LoanCare, LLC, or its Successor or Assignee relief from the automatic stay to foreclose its

 mortgage and, without limitation, to exercise any other rights it has under the mortgage or with respect to

 Debtor(s)' property located at 31 Millbourne Avenue, Upper Darby, Pennsylvania 19082.

                                            /s/ Lauren M. Moyer, Esquire
                                            MARGARET GAIRO, ESQUIRE ID # 34419
                                            MARISA MYERS COHEN, ESQUIRE ID #87830
                                            LAUREN M. MOYER, ESQUIRE ID # 320589
                                            JAMES FRENCH, ESQUIRE ID # 319597
                                            JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                            Attorney for LoanCare, LLC
                                            123 South Broad Street, Suite 1400
                                            Philadelphia, PA 19109
                                            Telephone: (215) 790-1010
                                            Facsimile: (215) 790-1274
                                            Email: ecfmail@mwc-law.com
